Title: To Thomas Jefferson from Samuel Perkins, 13 June 1808
From: Perkins, Samuel,Young, David
To: Jefferson, Thomas


                  
                      
                     Windham (Connecticut.) June 13th. Ad 1808
                  
                  Accompanying this is the memorial of nine hundred and twenty nine Electors of the County of Windham and State of Connecticut; being about two thirds of the whole number who have signed memorials of a Similar import, the others not being yet received; Stating their grievances under the act of Congress laying an embargo—and its various Supplements and praying for Constitutional relief—We trust the respectability of the Memorialists, the deecent language in which they have presented their complaints, and especially the importance of the Subject will obtain for them that Consideration which the Occasion requires.
                  Permit us to remark that after an experiment of Six months we do not perceive any Symptoms of a returning Sense of Justice in the Conduuct of the European Belligerents, towards this Country, produced or likely to be produced by the Embargo, and if it is to be continued until it poduces that effect we fear it must be perpetual. We too Sensibly feel our own distresses and those of our fellow citizens, to wish for a further Continuance of this Experiment—And are alarmed, at the Consideration, that the Physical energy of goverment, that last resort of nations, is necessarily displayed in various parts of our Country, in restraining the enterprizes of our fellow citizens, which was it not for the Embargo, would be lawful and meritorious.
                  
                     Samuel Perkins 
                     
                     David Young 
                     
                     In behalf of the Memorialists
                  
               